DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2021 and 02/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “an electric power conversion device that is disposed on a side opposite to a side at which a load is input when the vehicle collides with an object, that is disposed in front of or behind the case and that is configured to supply electric power to the rotating 10electric machine” are not clear, what “at which’ refers to. Also, the phrase “on a side opposite to a side” are not clear, where is the position of the power conversion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Niina (2011/0132672).
Niina in figures 1-5, disclose a motor mounting structure for a
vehicle comprising a driving device including 5a rotating electric machine (14), a case (not number) configured to accommodate the rotating electric machine, and an electric power conversion device (32) that is disposed on a side opposite to a side at which a load is input when the vehicle collides with an object, that is disposed in front of or behind the case and that is configured to supply electric power to the rotating 10electric machine. Niina also disclose a support section (56) that is provided in the driving device and that is configured to come in contact with a vehicle body of the vehicle (the term configured in this case, which can be read as the support section in case of a rear end accident can be contact the vehicle body with a big impact from the rear end) and an impact attenuating section (56) that is provided on the support section and that is configured to attenuate an impact when the vehicle collides with an object.  
 	Regarding claim 2, Niina in figure 5, disclose the vehicle body comprising a receiving section (the vehicle body include a body or a gas tank having a cover, which can be considered a receiving section) configured to receive an impact from the support section when the vehicle collides with an object, and the receiving section is disposed at a position facing the support section.  
 	Regarding claim 3, Niina in figure 5, disclose the support section extending closer to the receiving section than the electric power conversion device while being connected to the driving device.  
 	Regarding claim 4, Niina in figure 2, disclose the impact attenuating section (56), which is a bent section that is provided in an intermediate section (60) of the support section and that is plastically deformable by the impact.  
 	5Regarding cla Regarding claim 5, Niina in figure 2, disclose the support section comprising a first configuration section (52) extending from the driving device to an intermediate section of the support section and a second configuration section (54) extending downward from the intermediate section configured to receive a load in a horizontal direction.  
 	Regarding claim 6, Niina in figure 5, disclose the vehicle having a space section provided below the receiving section and into which the electric power conversion device is retractable.  
 	15 Regarding claim 7, Niina in figure 5, disclose the driving device, which is disposed in a power source accommodating section provided in a front section or a rear section of the vehicle, and the power source accommodating section is a space between left and right-side frames of the vehicle.  
 	Regarding claim 8, Niina in figure 5, disclose the driving device is disposed in a power source accommodating section provided in a rear section of the vehicle, and the electric power conversion device is disposed in front of the case.  
 	Regarding claim 9, Niina in figure 5, disclose the case comprising a housing configured to accommodate the rotating electric machine; and a gear box configured to accommodate a gear mechanism, and the gear box protrudes rearward than the housing.  
 	Regarding claim 10, Niina in figure 5, disclose the rotating electric machine and the electric power conversion device are integrally coupled to each other.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618